DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 8/30/2021 has been entered.  Claims 1-15 remain pending in this application.  Applicant's amendments to the Claims have overcome some of the rejection under 35 U.S.C. § 112 regarding antecedent basis errors previously set forth in the Non-Final Office Action mailed 4/30/2021; see revised claim rejections under 35 U.S.C. § 112 below.

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are silent regarding the rejections under 35 U.S.C. § 112 regarding (1) the preambles of independent claims 1, 5, 6, and 8, (2) the inconsistent and incoherent use of “and/or”, “or”, and semicolons in independent claims 1 and 5, and (3) the ambiguity regarding the multiple recitations of “at least one control message” in independent claim 6.  Applicant’s claim amendments also fail to address these rejections.  Therefore, the rejections of claims 1-15 under 35 U.S.C. § 112 are maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim is currently prefaced by “(Currently Amended)” when said claim has not been amended by Applicant’s latest submission; said claim should be prefaced by “(Previously Presented)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

In this case, independent claims 1, 5, 6, 8 each claim a “method of a home automation installation comprising at least one home automation device and at least one central control unit, the at least one home automation device being prone to communicate with the central control unit; the method being executed by a management unit prone to communicate with the at least one central control unit via at least one first protocol; the method comprising the following steps”.  It is not clear whether Applicant is claiming the structure disclosed within the preamble, because said structure is an apparatus structure and should not be claimed within a method claim divorced from the claimed steps within the preamble as having no patentable weight for the purposes of examination.
Dependent claims 2-4, 7, 9-15 are likewise rejected for being dependent on the rejected independent claims while failing to correct the deficiencies of the independent claims.

Examiner notes that claims 1-7 and 12-15 cannot be effectively examined against the prior art because independent claims 1, 5, and 6 are replete with ambiguities.  Independent claims 1 and 5 cannot be examined against the prior art because the limitations for each claim cannot be parsed by Examiner unambiguously because of the inconsistent and incoherent use of “and/or”, “or”, and semicolons.  Independent claim 6 cannot be examined against the prior art because the amended claim first recites the reception “of at least one control message”, then later sending “at least one control message… the control message relating to the function according to the first communication protocol”.  Examiner cannot determine (1) if the received and sent control messages are the SAME control message, or DIFFERENT control messages (original claim recites two different control messages but amended claim is ambiguous); (2) how a control message RELATES to anything (vs. the first control message COMPRISING at least one location identifier and at least one definition of a function).
Dependent claims 2-4, 7, 12-15 likewise cannot be examined against the prior art for being dependent on the rejected independent claims while failing to correct the deficiencies of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coote (US 2019/0229985).

Regarding claim 8, Coote teaches a supervision method of a home automation installation comprising at least one home automation device [22a – Coote FIG. 2] and at least one central control unit [28 – Coote – FIG. 2], the at least one home automation device being prone to communicate with the at least one central control unit [arrows between 22a and 28 – Coote FIG. 2]; the method being executed by a management unit prone to communicate with the at least one central control unit via at least one first communication protocol (physical devices may communicate via different communication protocols 52 – Coote ¶0078; the platform backend 32… may comprise… a hub manager, a rules manager, etc. – Coote ¶0081; the canonical device(s) is an abstracted version of the new physical device, and is used by the system to monitor/control the new, connected physical device (S84) – Coote ¶104; it will be appreciated that similar steps may be used to associate one or more canonical forms with a synthetic device, to enable a synthetic device to be monitored/controlled by the system – Coote ¶105); the method comprising the following steps: 

- application of a state conversion rule in order to convert the information relating to the value of at least one state variable of the at least one home automation device expressed according to the first communication protocol into a value of at least one state variable of the at least one home automation device expressed according to a target second communication protocol (the network abstraction layer enables the one or more physical devices 22a, b, c to connect to the platform, without the need for the physical devices to use the same communication protocols in order to connect to the system… 24 provides the radio or protocol stacks that enable the connectivity of devices in the home/office – Coote ¶0077); 
- determination of a location identifier of the at least one home automation device according to the target second communication protocol based on at least one identification element contained in the supervision message or determinable upon reception of the supervision message whose content or combination enables a unique identification of the at least one home automation device (whatever method is used, the networking abstraction module… identifies or recognizes that a new physical device exists in the environment… the new physical device sends a message back to the network abstraction 
- sending at least one supervision message to at least one node communicating according to the target second communication protocol, the at least one supervision message comprising an information relating to the value of at least one state variable of the at least one home automation device according to the target second communication protocol and in connection with the location identifier of the at least one home automation device according to the target second communication protocol (in the second scenario above, the user is alerted to the fact that the boiler is firing in an empty property – Coote ¶0116).

Regarding claim 9, Coote teaches wherein the sending step is carried out to at least one node registered in a subscription list to an event relating to the at least one state variable (a rules engine... may contain rules or policies specifying actions that the hub 28 may be able to perform with respect to the physical devices – Coote ¶0086; a messaging layer… control how messages are transported – Coote ¶0089).

Regarding claim 10, Coote teaches further comprising a step of sending to the at least one central control unit to which the at least one home automation device is related a request for registration in a subscription list to an event relating to the at least one state variable of the at least one home automation device (once the driver is obtained, the first device abstraction module attempts to map the physical device to one of the at least one pre-defined canonical forms which have the same behaviours/functions as the physical device – Coote ¶0103).

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-4, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-18 of allowed Application No. 16/073,274, published as US Patent Application Publication US 2019/0036721.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ in two ways: (1) with regards to how a location identifier in the configuration message is recited, where the claims of the present Application recite “at least one identification element contained in the configuration message… enables a unique identification of a home automation device” while the claims of Application No. 16/073,274 recite “at least one configuration message relating to a location identifier of the at last [sic] one home automation device”, where Specification [0221] of the present Application teaches that said unique identifier may in the form of a network address, which is a form of location identifier; and (2) the claim limitations of claim 1 of the present application have been divided into claims 1, 16-18 in the allowed Application, and it would be obvious to recombine the limitations into one claim such as that of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).  Cosserat et al. (hereinafter Cosserat) is relevant as it appears to disclose similar subject matter as the present Application; for example, Figures 1 and 2 of Cosserat and .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441